HARVEY P. J.
This is a companion case to G., H. & S. A. Ry. Co. v. Potter Floral & Confectionery Co. (Tex. Com. App.) 16 S.W.(2d) 1114, this day decided. With respect to liability of the railway company, there is no essential difference between the facts of that case and of this one.
We recommend that the judgment rendered by the trial court against the plaintiff in error and that of the Court of Civil Appeals affirming same be reversed, and that judgment denying a recovery by the defendants in error be here rendered.
CURETON, C. J.
Judgments of the district court and Court of Civil Appeals are both reversed, and judgment rendered for the plaintiff in error, as recommended by the Commission of Appeals.